Order, Supreme Court, Bronx County (Barry Salman, J.), entered April 12, 2005, which denied the petition to expunge from respondent Register, or to have marked unfounded and sealed, a report that petitioner had maltreated her foster child, or in the alternative, to have the Commissioner of Social Services rehear the allegations against her, unanimously affirmed, without costs.
Initially, we note that this matter should have been transferred to this Court for review (CFLR 7803 [4]; 7804 [g]). However, we review the petition de novo as though properly transferred.
A report of child abuse or maltreatment must be established, *250at an administrative expungement hearing, by a fair preponderance of the evidence (Matter of Lee TT. v Dowling, 87 NY2d 699 [1996]). Upon judicial review, the inquiry is limited to whether the administrative determination is supported by substantial evidence in the record (Matter of Lynnann P. v Suffolk County Dept, of Social Servs., 28 AD3d 484 [2006]; Matter of Stephen FF. v Johnson, 23 AD3d 977 [2005]). The determination that respondent Administration for Children’s Services proved by a fair preponderance of the evidence that petitioner had maltreated her foster child (see Matter of Khalil v New York State Cent. Register of Child Abuse & Mistreatment, 292 AD2d 208 [2002]) is supported by substantial evidence in the record. The child’s account was corroborated both by another foster child who lived in the home and by the manner in which the incident was disclosed. The subject child’s initial denials of the incident during interviews in petitioner’s home, or while he lived there, were explained by his fear of retaliation. There is no basis for disturbing the Administrative Law Judge’s credibility determinations (see Matter of Jeannette LL. v Johnson, 2 AJD3d 1261, 1263 [2003]), which were made after a careful review of the evidence. Concur—Tom, J.P., Sullivan, Nardelli, Gonzalez and Malone, JJ.